DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on August 2, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2006/0152321), in view of Kim (US 2014/0184461), Cao (US 2015/0145742), Tonoyama US 2013/0249662), and Oikawa (2014/0158929).
Regarding claim 1, Jung, figure 3, discloses a printed circuit board comprising: an electrically insulating substrate layer (portion of the layer 54, below the pattern / coil 58); an electrically conductive pattern (portion of 58) stacked on at least one surface of the substrate layer; and a cover layer (portion of the lay 54, above the pattern / coil 58) that is disposed on a stack including the substrate layer and the electrically conductive pattern and covers a surface of the stack (see figure), which surface is on a side on which the electrically conductive pattern is present, wherein the electrically conductive pattern has a coil region including a coil (58), and wherein, in the substrate layer or the 
Jung does not disclose wherein the high-magnetic permeability member is a filler, and wherein an upper limit of the average aspect ratio of the high-magnetic permeability filler is 5.0, and, further does not disclose, as recited in the preamble, the printed circuit board being a flexible printed circuit board. The board of Jung is formed of Polymeric material, which will have some flexibility. Additionally flexible printed circuit boards are old and known in the art to impart flexibility avoiding cracks in the board.
Furthermore, Kim discloses a flexible circuit board with a coil formed on the board (see abstract, and specification).
Cao discloses a flexible circuit board with a coil formed on the board (see abstract, and specification).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Jung being formed as flexible printed circuit board, as taught by Kim and Cao, in order to impart flexibility.
Regarding recitation the high-magnetic permeability member is a filler, and wherein an upper limit of the average aspect ratio of the high-magnetic permeability filler is 5.0, Jung discloses the layer (54) formed of magnetic material comprising Fe, Ni, Zn, Mn, Mg, Co, Ba and Sr (paragraph 0034), and in the figure indicate the magnetic material in the form of filler, but does not explicitly describe in the specification. 
Tonoyama, figure 3, discloses a structure with coils 18A-18B, with resin layers (20) comprising magnetic powered formed above the coils, below the coils, and in the 
Oikawa, discloses a magnetic composite material with magnetic metal particle having an aspect ratio of about 1.5 to about 20, to have the desired magnetic permeability (paragraph 0010, 0033, 0035, and various places in the specification).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Jung with the high-magnetic permeability member being a filler, and wherein an upper limit of the average aspect ratio of the high-magnetic permeability filler is 5.0, as taught by Tonoyama, and Oikawa, in order to have controlled magnetic permeability.   

Regarding claim 2, the modified board of Jung further discloses wherein the high-magnetic permeability member is dispersed in the substrate layer or the cover layer (see figure of Jung, as well as, the description of Tonoyama). 

Regarding claim 6, the modified board of Jung further discloses wherein the high- magnetic permeability member is dispersed in the substrate layer and the cover layer (see figure, Jung, as well as, Tonoyama).  

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Jung, as applied to claim 1 above, and further in view of Inagaki (US 2013/0015939), Araki (US 2015/0130573), and Redlich (US 5,068,607).
Regarding claim 4, the modified board of Jung does not disclose wherein the high-magnetic permeability member is covered with an insulating coating. However, depending upon the conductivity of the high-magnetic permeability member, it is obvious to coat the conductive high-magnetic permeability member to be coated to convert the member to be insulating, apparently in order to insulate them to avoid short circuiting.
Inagaki discloses a magnetic permeability material with electrical insulating coating (see abstract, and claim 12). 
Araki discloses a magnetic permeability material with electrical insulating coating (paragraph 0028). 
Redlich discloses a high magnetic permeability material surrounding a coil, with an insulating material covering the coil, and a bonding agent is disposed between the coil and the insulating material (claims 1 and 16)
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Jung with the high-magnetic permeability member being covered with an insulating coating, as taught by Inagaki, Araki, and Redlich in order to have the magnetic permeability member to be insulative to avoid short circuiting.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ  416 (CCPA 1960).

.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawabata (US 2017/0294387), figure 1, discloses a circuit package with a magnetic permeability layer (50) formed of high magnetic permeability material in form of metal filler with an aspect ratio of 5 or more (paragraph 0051).
Harda (US 2016/0086717), discloses a magnetic material with filler and aspect ratio of 5 to 500, depending upon the required magnetic permeability (paragraph 0020).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / November 2, 2021